Title: From Thomas Jefferson to the Commissioners of the Federal District, 9 June 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia June 9. 1792.

I have been duly honoured with your favor of the 2d. inst. and have thought that I could not do better, with respect to the German emigrants, than to address the inclosed letter to the Messieurs Van Staphorsts & Hubbard of Amsterdam, leaving it to yourselves to point out the number and description of persons you want, and the conditions, and to open a correspondence with them yourselves directly on the subject, as it is probable this may not be the only occasion in which you may want similar supplies. If Mr. Damen is living, I think you may count on his executing your wishes; if any accident should have happened to him, the Messrs. Van Staphorsts & Hubard will be able to put your commission into other trusty hands.
Mr. Blodget is gone, I believe, to Boston. I shall hope to hear from him in the course of the ensuing week as to the 10,000 Dollars which ought to be paid on the 15th. inst. I have the honor to be Gentlemen Your most obedt & most humble servt

Th: Jefferson

